Citation Nr: 1013768	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected fracture, first and second lumbar 
vertebrae, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from April 1946 to March 1948.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his July 2008 substantive appeal, the Veteran requested a 
Board hearing.  In response, a Board hearing was scheduled 
for November 2009.  The Veteran did not appear for this 
hearing.  

In a November 2009 letter of record from the Veteran's 
spouse, a new Board hearing was requested.  In April 2010, 
that request was granted.  

Accordingly, the appeal is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel Board hearing in accordance with 
applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


